     Case 4:21-cv-00158-WTM-CLR Document 4 Filed 05/21/21 Page 1 of 3




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION


ANGELA NAILS,                         )
                                      )
              Plaintiff,              )
                                      )
v.                                    )             CV421-158
                                      )
CHATHAM COUNTY                        )
SHERIFF OFFICE,                       )
                                      )
              Defendant.              )


                                ORDER

     Plaintiff, appearing pro se, has submitted a complaint alleging that

she was unlawfully detained. Doc. 1. She seeks to proceed in forma

pauperis (IFP). Doc. 2. The information provided in support of the

application is incomplete and vague. Plaintiff is, therefore, DIRECTED

to file a supplemental application.

     Plaintiff identifies herself as “a student.”     Doc. 2 at 1.      She

represents that she earns $1,224 in wages, though she fails to identify

from where and how frequently she receives payments. Id. She claims

additional income from other sources, including disability or worker’s

compensation payments, but, again, does not provide the specific sources
      Case 4:21-cv-00158-WTM-CLR Document 4 Filed 05/21/21 Page 2 of 3




or amounts, despite being unambiguously instructed to do so. Id. at 1–2.

In response to two questions, plaintiff responded “excempt” [sic]. Id. She

has provided no reason, and the Court is aware of none, for this

exemption or why she is not required to account for the existence and

value of her assets.1         Finally, when asked to identify any monthly

expenses, she claimed a general expenditure of $1,000, without providing

any suggestion for what that cost might encompass. Id. at 2.

      The ambiguities and omissions of plaintiff’s IFP application make

it impossible for the Court to judge the veracity of her claim of indigency.

Plaintiff is DIRECTED to file a supplemental application to proceed IFP

within fourteen days of this Order. The Clerk of Court is DIRECTED to

include with this Order a copy of the long form Application to Proceed in

District Court Without Prepaying Fees or Costs (AO239). In completing

the supplemental application, plaintiff must answer every question to the




1 Plaintiff has similarly claimed exemptions in other cases. See Nails v. Savannah
Plastic Surgery, CV4:21-153, doc. 2 (S.D. Ga May 14, 2021); Nails v. City Chatham
Cnty. Tax Comm’n., CV4:21-032, doc. 2 at 2 (S.D. Ga. Feb. 3, 2021); Nails v. Chatham
Cnty. Tax Comm’n., CV4:21-033, doc. 2 at 2 (S.D. Ga Feb. 3, 2021); Nails v. Doing
Business as Nails, MC4:20-009 (S.D. Ga. Nov. 4, 2020). The Court presumes, based
on plaintiff’s pro se status in each of these cases, that she was not attempting to
conceal or obfuscate her financial status from the Court; however, as the Court has
now clarified plaintiff’s obligations when seeking IFP status, it will not tolerate future
attempts avoid providing requested information.
     Case 4:21-cv-00158-WTM-CLR Document 4 Filed 05/21/21 Page 3 of 3




best of her ability. If she lacks the requested information, she should

reflect the lack of knowledge in her response and provide her best

estimation of the requested amount.

     SO ORDERED, this 21th day of May, 2021.



                                     _______
                                           _______
                                                 ____
                                                    _____
                                                        ____
                                     _______________________________
                                     CHRISTO
                                           OPHER L. RAY
                                      HRISTOPHER
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
